Citation Nr: 0724342	
Decision Date: 08/07/07    Archive Date: 08/20/07

DOCKET NO.  06-07 035A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for the cause of death.

2.  Entitlement to service connection for pulmonary fibrosis, 
anemia (to include a blood disorder), and a gastrointestinal 
disorder (claimed as bleeding in the colon), for purposes of 
accrued benefits.

3.  Entitlement to service connection for burial benefits.


WITNESSES AT HEARING ON APPEAL

Appellant and a niece




ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran first entered service in February 1954, and he 
retired from active service in July 1981 with more than 22 
years of service.  The veteran died in March 2005.  The 
appellant is the unremarried spouse of the veteran.  This 
claim comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  Substantive appeal was perfected in March 2006.  

The veteran requested a Travel Board hearing.  The requested 
hearing was conducted by the undersigned Veterans Law Judge 
in October 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

For the period from the veteran's service discharge in July 
1981 through 1998, a period of 17 years, only four pages of 
clinical records have been located.  Those four pages of 
medical records reflect treatment of the veteran's hearing 
loss in 1987 at the VA hospital in Oklahoma City, Oklahoma.  
A February 1999 discharge summary from Comanche County 
Memorial hospital, in Lawton, Oklahoma, reflects that the 
veteran had a history of chronic obstructive pulmonary 
disease and atherosclerotic heart disease, status post 
myocardial infarction, 10 years earlier.  This discharge 
summary clearly reflects that the veteran received post-
service medical care prior to 1998.  At a minimum, an attempt 
should be made to assist the appellant to identify the 
facility at which the veteran hospitalized for treatment of a 
myocardial infarction.  Additional efforts to assist the 
appellant to obtain those records should be undertaken.

In particular, prior to his death, the veteran specifically 
indicated that he had been treated at Reynolds Army Hospital, 
Fort Sill, Oklahoma, after his service separation.  Reynolds 
Army Hospital has been unable to locate any records for the 
veteran.  A second attempt to locate such records, including 
a request that the hospital check administrative records to 
determine if there is any record that he received care there 
in 1981 or proximate to his service discharge, and a request 
to the National Personnel Records Center (NPRC) to determine 
whether there may be any separately-filed hospital records 
located there should be made.  

Additionally, the appellant testified, at her Travel Board 
hearing in October 2006, that the veteran was treated at the 
VA hospital in Lawton.  No VA hospital is located in Lawton, 
but there is a VA outpatient clinical (the Lawton/Fort Sill 
Clinic).  This facility should be contacted to determine 
whether the veteran was treated there.  The request should 
particularly ask for records proximate to the veteran's 
service discharge in 1981 and the early 1980s.

The Board notes that the evidence of record discloses that 
the veteran's insurance at the time of his death in 2005 was 
through Medicare and through Tricare for Life.  It may be 
that Tricare, as his insurer for many years, would be able to 
locate information about facilities or providers from whom 
the veteran received treatment based on medical bills 
submitted, records of payments, or other insurance 
information.  

Additionally, the RO should review the pathology reports that 
the appellant contends show that the veteran had a medical 
disorder due to his exposure to herbicides, and request 
medical review of those reports if necessary to adjudicate 
the claim, even if the disorder shown by those reports is not 
one of the disorders the veteran included on his September 
2004 claim.  

Accordingly, the case is REMANDED for the following action:

1.  Advise the appellant that the evidence 
which would be most persuasive to 
establish her claim would be evidence 
dated during the year following the 
veteran's service discharge in July 1981 
and that evidence proximate to (soon 
after) service is more likely to 
substantiate her claim than more recent 
medical records.  Advise the appellant to 
identify those facilities at which the 
veteran was treated soon after service.  

Afford the appellant another opportunity 
to identify any facility at which the 
veteran may have been treated after his 
service discharge.  Advise her to submit 
any evidence in her possession.  Advise 
her of the alternative types of evidence 
she may submit to show the veteran's 
medical disorder proximate to service, 
including insurance examination records, 
photographs, statements from friends or 
co-workers, pharmacy records, and the 
like.  

2.  Contact Tricare for Life WPS, PO Box 
7890, Madison, WI, 53708-7890, and request 
that they provide any information they may 
have about the veteran's treating 
providers, other than treatment from those 
providers whose records are already 
associated with the claims file (T.J. 
Leckman, MD, Southwest Medical Center, and 
Comanche County Memorial Hospital).  
Request that they search in particular for 
any records pertaining to the veteran's 
clinical care proximate to his service 
discharge in July 1981.  

3.  Request VA clinical records from 1981 
to the present from the Lawton/Fort Sill 
VA outpatient clinic.  Request that the VA 
Medical Center in Oklahoma City search for 
any records of care for the veteran, 
especially prior to 1987.  Search for any 
VA records for the veteran at any VA 
facility in Oklahoma.  

4.  Contact Reynolds Army Hospital.  
Request that they conduct another search 
for records for the veteran, especially 
records in 1981 and 1982.  Ask where 
retired records from that facility would 
be located.  Ask whether there are 
administrative records, such as business 
records, which might show whether a 
veteran was treated at the facility during 
the period from 1981 to 1986, even if 
clinical records for that period cannot be 
located.  Ask if there are any separate 
outpatient clinics for retirees at which 
the veteran might have been treated in the 
early 1980s.

5.  If no records for the veteran are 
located by Reynolds Army Hospital, contact 
NPRC and request that NPTC search for any 
additional records for the veteran, 
especially separately-filed hospital 
records.  

6.  If review of any record obtained 
references an earlier treating provider, 
contact the referenced provider.

7.  Review the additional information 
located during the development specified 
above.  Review the pathology reports and 
other evidence the appellant contends 
shows that the veteran has a disease which 
may be presumed related to exposure to 
Agent Orange, and determine whether there 
is any medical evidence that the veteran 
had a disorder due to exposure to 
herbicides. 

8.  When the development requested has 
been completed, the evidence should be 
reviewed to ascertain that all evidence 
identified by the appellant has been 
sought and that the appellant has been 
notified if any evidence has not been 
obtained.  Determine whether all necessary 
development, including any development 
raised by the additional evidence, has 
been conducted, and conduct any additional 
development required, including obtaining 
medical review and opinion if indicated.

9.  After all development has been 
completed, readjudicate the claims.  If 
any benefit sought on appeal remains 
denied, the appellant and her 
representative should be provided a 
supplemental statement of the case and 
afforded an opportunity to respond.  

Thereafter, the case should be returned to the Board for 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



